Citation Nr: 9921206	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-16 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
urethritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel



REMAND

The appellant served on active duty from March 1951 to February 
1953.

This case comes before the Board of Veteran's Appeals (the Board) 
on appeal from a July 1995 rating decision of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO). 

The appellant contends that the symptomatology he associates with 
his service-connected urethritis is compensably disabling.  
Specifically, he complains of nocturia, dribbling, and occasional 
urinary urgency and dysuria.

The Board remanded this appeal in June 1998 with instructions to 
provide the appellant with a urology VA examination.  The 
examiner was asked, in pertinent part, whether the appellant's 
current symptomatology (described as daytime/nighttime frequency) 
was related to residuals of urethritis or related to a 1989 
prostatectomy.

A VA examination was conducted in September 1998.  The examiner 
indicated, in pertinent part, that there was no present evidence 
of urethritis or urinary tract infection and that nocturia, 
urgency and post-micturition dribbling were not secondary to the 
prostatectomy.  What the examiner failed to indicate was whether 
the appellant's symptomatology was attributable to residuals of 
prior urethritis.  In light of the fact that the appellant has 
symptoms he contends were present prior to the prostatectomy, 
clarification of the etiology of these symptoms is necessary 
before the Board can decide this appeal.

A Remand by the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the Remand 
orders.  Where, as here, the Remand orders of the Board are not 
complied with, the Board itself errs in failing to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).


Accordingly, this case is REMANDED for the following development:

1.  Request that the veteran provide a list 
of those who have treated him for his 
service-connected urethritis since 1998.  
Make the necessary arrangements in order to 
obtain all records of any treatment reported 
by the veteran that are not already in the 
claims file. 

With respect to the VA medical facilities, 
all records maintained that pertain to the 
veteran are to be requested, to include those 
maintained in paper form and those maintained 
electronically (e.g., in computer files) or 
on microfiche.  

If any request for private treatment records 
is not successful, inform the veteran and his 
representative of the negative outcome, and 
afford them an opportunity to obtain and 
submit the records, in keeping with the 
veteran's responsibility to submit evidence 
in support of his claim.  38 C.F.R. 
§  3.159(c)(1998).

2.  After obtaining the foregoing 
information, return the claims folder to a 
urologist, preferably to the physician who 
conducted the VA examination in September 
1998, if available.  The claims folder and a 
copy of this remand are to be made available 
to the examiner prior to the examination, and 
the examiner is asked to indicate that he or 
she has reviewed the claims folder.  

The examiner should then indicate, in detail, 
the appellant's current urologic 
symptomatology and opine as to its etiology, 
specifically whether it is attributable to 
any residuals of service-connected 
urethritis.  The examiner should specifically 
indicate which symptoms and objective 
findings, if any, are related to the 
residuals of the veteran's service-connected 
urethritis.  

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.  If further consultation with 
other specialists and/or examination of the 
veteran  is determined to be warranted in 
order to respond to the foregoing questions, 
such arrangements are to be accomplished 
prior to completion of the report.

If opinions on the requested information 
cannot be stated with certainty, they should 
be expressed within a range of probability, 
if possible.  If the examiner is only able to 
theorize or speculate on a given matter, the 
examiner should so state.

3.  Review the claims folder and ensure that 
the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
physician's report.  If the requested report 
does not include adequate responses to the 
specific opinions requested, the report must 
be returned for corrective action.  38 C.F.R. 
§ 4.2 (1998);  see also Stegall v. West, 11 
Vet. App. 268 (1998).

4.  Readjudicate the veteran's claim, with 
application of all appropriate laws and 
regulations, and any additional information 
obtained as a result of this remand.  If any 
benefit sought on appeal remains denied, 
provide the veteran and his representative a 
supplemental statement of the case, which 
includes consideration of all evidence 
received since the February 1999 supplemental 
statement of the case.  Allow an appropriate 
period of time for response.  

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no action 
until he is so informed.  He is, however, free to submit 
additional evidence or argument to the RO on remand.  Quarles v. 
Derwinski, 3 Vet. App. 129 (1992).  The purpose of this REMAND is 
to obtain additional information and to comply with all due 
process considerations.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).


